Citation Nr: 1146428	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-39 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945 and from January 1948 to October 1965.  His military decorations include the Combat Infantryman Badge (CIB).  He died in October 2008.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied her claims for service connection for the cause of his death and for DIC under 38 U.S.C.A. § 1318.

The Board advanced the appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In July 2010, however, the Board determined the claims required further development before being decided and, therefore, remanded them to the RO via the Appeals Management Center (AMC) in Washington, DC.  The AMC obtained a medical opinion in August 2010 and readjudicated and continued to deny the appellant's claims in a March 2011 supplemental statement of the case (SSOC).  But after the files were returned to the Board, it was determined that additional medical comment was needed.  As a result, in July 2011 the Board requested an expert psychiatric opinion from the Veteran's Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2011).  The Board received this specialist's opinion in September 2011 and then sent the appellant and her representative copies of this opinion for their review and response, preferably within the next 60 days.  See 38 C.F.R. § 20.903 (2011).  She and her representative submitted additional statements in November 2011.



FINDINGS OF FACT

1.  The Veteran's certificate of death shows he died in October 2008 from respiratory insufficiency, with advanced dementia as an underlying cause, neither of which was service connected during his lifetime.  

2.  During his lifetime, service connection had been established for posttraumatic stress disorder (PTSD), bilateral knee disability, bilateral hearing loss, a right hip disability, a right hand disability, varicose veins, a right inguinal hernia, and residuals of an appendectomy.  

3.  The most probative (competent and credible) medical and other evidence in the file indicates the conditions that caused or contributed substantially or materially to the Veteran's death were unrelated to his military service, including to his service-connected PTSD.

4.  The PTSD had been rated as 100-percent disabling effectively since April 14, 2005, so for approximately three and a half years prior to his death.

5.  Before April 14, 2005, his service-connected disabilities had a combined rating of 60 percent.

6.  He therefore was not rated as totally disabled on account of service-connected disability(ies) for 10 continuous years immediately preceding his death or in receipt of a total disability rating based on individual unemployability (TDIU), also was not rated as totally disabled continuously for a period of no less than five years from the date of his discharge from active duty, and was not a former prisoner of war (POW).



CONCLUSIONS OF LAW

1.  The Veteran's death was not due to disease or injury incurred in or aggravated by his military service or disability that was proximately due to, the result of, or aggravated by his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.309, 3.310, 3.312 (2011). 

2.  The criteria also are not met for DIC under the provisions of § 1318.  38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.102 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by means of letters to the appellant dated in November 2008 and August 2010.  These letters properly informed her of the evidence required to substantiate her claims and provided notice concerning her and VA's respective responsibilities in obtaining this supporting evidence.  The August 2010 letter, sent on remand, also complies with the holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held that, when adjudicating a claim for service connection for the cause of a Veteran's death, VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his lifetime.  The Court concluded that, in general, § 5103(a) notice for a claim for service connection for the cause of a Veteran's death must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 

It is also worth noting that the November 2008 letter was sent prior to the initial adjudication of the appellant's claims in January 2009, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  But the additional August 2010 Hupp letter was not sent until after the initial adjudication.  In any event, the AMC since has readjudicated her claims in the March 2011 SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating the provision of this additional VCAA notice, followed by readjudication of the claim in that SSOC, effectively rectified ("cured") the timing defect in not having provided this notice prior to initially adjudicating the claim).  The appellant therefore has received all required notice concerning her claims.


VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO/AMC has obtained all records that she and her representative have identified as potentially relevant.  The Board remanded this case in July 2010 with specific instructions that the claims file be reviewed by an appropriate physician for a medical nexus opinion.  Pursuant to that request, in August 2010 the claims file was reviewed - but by a VA nurse practitioner rather than a physician, who concluded the "Veteran's death is less likely as not (less than 50/50 probability) caused by or a result of ptsd."  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

When a claimant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Moreover, the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Since, however, that opinion was not provided by a physician, as instructed by the Board, the Board subsequently requested an expert medical opinion in July 2011 through the VHA for further comment on whether the Veteran's service-connected PTSD caused or contributed substantially or materially to his fatal respiratory failure and dementia.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty, as a matter of law, so nondiscretionary, to ensure compliance with the terms of the remand).  In response to this additional request, a VA psychiatrist provided an opinion in September 2011 indicating there was no relationship or correlation, whatsoever, between the Veteran's death and his service-connected PTSD.  

The appellant and her representative were then given the opportunity to review this VHA opinion and submit additional evidence and/or argument in response to it, which they did in November 2011.

The Board therefore concludes that VA has satisfied its duties to notify and assist the appellant with her claims for service connection for the cause of the Veteran's death and for DIC benefits under 38 U.S.C.A. § 1318.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Thus, the Board may proceed with the adjudication of these claims.

II.  Whether Service Connection is Warranted for Cause of Death

The immediate cause of the Veteran's death was respiratory insufficiency, and the underlying cause was advanced dementia.

Prior to her most recent statement in November 2011, the widow-appellant seemingly had attributed these terminal conditions to the Veteran's 
service-connected PTSD.  She had mentioned how his PTSD had had a deleterious effect on his cardiac and pulmonary systems, and dementia, and therefore, while not a direct or immediate cause, had contributed substantially or materially to his death.

Her most recent November 2011 statement, however, seemingly suggest that she now readily concedes that there is no relationship or correlation, whatsoever, between his death and his PTSD.  In this most recent statement, she wrote "I know that PTSD was not the cause of his death and I never requested that the VA to accept this verdict[,] but rather that according to the law[,] if I could prove that he had PTSD prior to 10 years before his death[,] I would be eligible for a VA pension."  So her appeal appears to be predicated, instead, on the notion that she is entitled to DIC under the alternative provisions of 38 U.S.C.A. § 1318, which the Board also is considering.  But the Board will first address cause of death.

A.  Legal Criteria

The law provides DIC for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires: (1) competent and credible evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448   (1995).  Thus, to establish her entitlement to cause-of-death benefits, the appellant must somehow link the Veteran's death to his military service, including by way of a service-connected disability.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

It is recognized that there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder (or, here, death) to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, at 494-97 (1997). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  38 C.F.R. § 3.159(a)(2).  The determination as to whether medical evidence is needed to demonstrate that a Veteran has the same condition he had in service, or whether lay evidence will suffice, depends on the nature of his 

present condition (e.g., whether his present condition is of a type that requires medical expertise to identify it as the same condition in service).  Savage, 10 Vet. App. a 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

But, again, supporting medical evidence is required when the type of condition at issue is not readily amenable to lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

B.  Analysis

The Veteran's certificate of death lists respiratory insufficiency as the immediate cause of death, with advanced dementia as an underlying cause.  Neither condition was service connected during his lifetime.  Instead, during his lifetime, service connection had been established for PTSD, bilateral knee disability, bilateral hearing loss, a right hip disability, a right hand disability, varicose veins, a right inguinal hernia, and residuals of an appendectomy.  

Nor is there any evidence that either condition listed on his certificate of death was related to his service.  His service treatment records (STRs) make no reference to dementia or respiratory problems, either in the way of a relevant subjective complaint (e.g., symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  There equally is no post-service medical evidence relating these ultimately terminal conditions back to his service, as both were first diagnosed many years after his service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability). 

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

In this case, therefore, it is perfectly acceptable for the Board to conclude that the Veteran's dementia and respiratory failure did not have their onset until many years after his separation from active duty.  This is especially true since the appellant has never made any contrary allegation (other than to reiterate in her most recent November 2011 statement that he had PTSD for more than 10 years prior to his death, so presumably reason she also is requesting DIC, i.e., a VA pension, under the alternative provisions of 38 U.S.C.A. § 1318).

But as specifically concerning cause of death, the Board will address whether the Veteran's service-connected PTSD aggravated his dementia and respiratory insufficiency and, therefore, was a contributory cause of his death.  See C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating service connection is permissible on this secondary basis for disability that his proximately due to, the result of, or chronically aggravated by a 
service-connected condition).

A November 2005 RO decision had granted service connection for the Veteran's PTSD based on his combat experiences during World War II.  His PTSD had been rated as 100-percent disabling, so totally disabling, effectively since April 14, 2005, when he had filed his claim for service connection for this condition.

Several medical opinions address the appellant's theory in support of her claim for cause-of-death benefits.  In a November 2008 report, V.U., M.D., a VA physician, indicated that it was conceivable the Veteran's PTSD predated his Alzheimer's dementia.  She cited a January 1999 neuropsychological examination report in which the evaluating physician explained that, despite the Veteran's moderate memory impairment, he also endorsed "a number of items indicating specific fears and phobias about a variety of situations or things such as blood, high places. . .".  At no time, however, did Dr. V.U. comment on whether the Veteran's PTSD aggravated or contributed to his Alzheimer's dementia.  

As a result, the Board obtained opinions from two other VA health care providers.  These two health care providers reviewed the claims file before specifically ruling out the possibility that the Veteran's service-connected PTSD was a principal or contributory cause of his death.  

On remand, a VA nurse practitioner reviewed the claims file in August 2010 before concluding the "Veteran's death is less likely as not (less than 50/50 probability) caused by or a result of ptsd."  In reaching this conclusion, this nurse practitioner noted the Veteran had begun having memory problems in 1998, with moderate cognitive impairment noted in 2000.  The diagnosis was Alzheimer's dementia.  According to this nurse practitioner, however, PTSD symptoms were not present at those times.  This nurse practitioner therefore concluded that "his dementia is not at all affected by his ptsd."

In September 2011, the Board received an expert medical opinion through the VHA from A.S. III, M.D., an Associate Chief of Staff for Mental Health for the Central Alabama Veterans Health Care System.  After reviewing the claims file, Dr. A.S. provided the following opinion and rationale:

1.  The likelihood that the veteran's service-connected PTSD contributed to or caused his terminal respiratory insufficiency and/or dementia is nil.  There is no plausible connection.  Although some theories have been discussed in the psychiatric literature, these are at a hypothetical stage of development and are at best conjectural.  In my strong opinion, there is no connection in [the Veteran] between his PTSD and his respiratory failure or his dementia.

2.  In addressing this matter, the medical record may be germane but the matter of opinion is ultimately based on established psychiatric knowledge.  There is no credible school of thought or scientific fact which causally connects PTSD with either of these conditions with any level of scientific certainty.  PTSD is a subvariant of anxiety disorder and does not cause or contribute to respiratory failure.  Similarly, Alzheimer's Disease, the most common form of dementia, has no determined cause. 

These medical opinions provide no basis to find that the Veteran's service-connected PTSD aggravated or contributed in any way to his cause of death due to dementia and respiratory insufficiency.  First, with respect to Dr. V.U.'s October 2008 opinion that the Veteran's PTSD may have predated his dementia, this finding alone would not support concluding the PTSD in turn either aggravated or materially contributed to his dementia.  In other words, a mere finding that his PTSD predated his dementia is not tantamount to finding that it also aggravated or contributed to his dementia; rather, it is merely an observation about the date of onset of these disabilities in relation to each other.  This opinion, therefore, does not support a finding that the Veteran's service-connected PTSD was a principal or contributory cause of his death.

The two subsequent medical opinions in August 2010 and September 2011 address the pertinent issue and ultimately provide persuasive evidence against the claim that the Veteran's service-connected PTSD aggravated or contributed to his dementia and/or respiratory failure that ultimately caused his death.  Both the VA nurse practitioner and VA physician (a psychiatrist, so medical doctor) indicated they had reviewed the claims file for the pertinent medical and other history.  The nurse practitioner based her August 2010 opinion on the fact that the Veteran's PTSD was not present when he began having memory problems in 1998.  This is sound rationale in support of her conclusion that "his dementia is not at all affected by his ptsd."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

And although the Board's July 2010 remand had directed that a VA physician provide this requested opinion, this directive does not mean the nurse practitioner who provided the August 2010 opinion was not competent to provide the requested opinion.  It was merely the Board's preference that a physician provide the requested opinion, which was ultimately done through the VHA.  See again Cox v. Nicholson, 20 Vet. App. 563 (2007) (indicating the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also again Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (wherein the Federal Circuit Court agreed and indicated that, where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency). 


But even assuming for the sake of argument that the nurse practitioner's opinion is inadequate, the VA physician's September 2011 opinion is more than sufficient to deny the claim.  The VA physician based his opinion on subject matter knowledge and general consensus specifically in the field of psychiatry, which in this instance is most relevant since the condition at issue is PTSD, in addition to the specific facts of this case.  And based on scientific principles in this field of psychiatry, which he discussed in his report, this VA physician concluded there was absolutely no connection whatsoever between the Veteran's PTSD and his ultimately fatal respiratory failure or his dementia.  Since this opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the appellant claim for service connection for the cause of the Veteran's death.  Simply stated, this commenting VA physician applied valid medical analysis to the significant facts of this case in reaching his conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position.)   

The Board finds that these medical opinions are more persuasive than the appellant's own lay statements in support of her claim, as well as an article entitled PTSD may Boost Dementia Risk in Older Vets.  First, the appellant is not competent to comment on the possible relationship between the Veteran's PTSD and the ultimate cause of his death due to respiratory failure and dementia.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between PTSD and the conditions listed on the certificate of death (respiratory failure and dementia), which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, since the appellant is not competent to opine on this matter, the Board need not further consider her lay statements on this determinative issue of causation.

The article she submitted also is insufficient to prove her claim.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, though, the article submitted by the appellant is not accompanied by a favorable medical opinion.  Furthermore, it is insufficient to overcome the contrary and more probative opinions of the two VA health care providers, both of which were based on the specific facts of this particular case and supported by sound rationale.  Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (as with all types of evidence, it is the Board's responsibility to weigh the conflicting evidence to reach a conclusion as to the ultimate grant of service connection). 

For these reasons and bases, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Board is sympathetic to the loss of her husband but may not go beyond the factual evidence presented in this case to provide a favorable determination.  And as the preponderance of the evidence is against her claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, her appeal of this claim must be denied.


III.  DIC under 38 U.S.C.A. § 1318

As already explained, according to her most recent November 2011 statement, this is the essence of the appellant's appeal - that the Veteran had PTSD for more than 10 years immediately preceding his death.

VA will pay DIC benefits to the surviving spouse of a deceased Veteran who was in receipt of, or entitled to receive, compensation at the time of his death for a 
service-connected disability that was rated totally disabling, if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; was rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least five years immediately preceding death; or if the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22. 

For purposes of DIC benefits under 38 U.S.C.A. § 1318, "entitled to receive" means that, at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because:  (1) VA was paying the compensation to his dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset his indebtedness; (3) he had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) he had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because his whereabouts was unknown, but he was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determined that benefits were payable under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b).  

Also, "rated by the VA as totally disabling" includes a total disability rating on the basis of individual unemployability (TDIU).  38 C.F.R. § 3.22(c).  Further, except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involving a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106.

So according to 38 C.F.R. § 3.22, the Veteran must have been receiving, or entitled to receive, compensation benefits at the time of his death; the appellant cannot establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by showing "hypothetical" entitlement.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008). 

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  He unfortunately did not have a total disability rating for at least 10 years immediately preceding his death, despite his widow-appellant apparently believing he should have, which is akin to "hypothetical" entitlement, not actual entitlement.  Rather, he was granted a 100 percent rating for his PTSD as of April 14, 2005, the date he had filed a claim for this condition.  See 38 C.F.R. § 3.400(b)(2)(i) (indicating the effective date of that grant would have been the day following his discharge from service, had he filed a claim within one year of his discharge; else, it had to be the date he eventually filed his claim).  Thus, he was only in receipt of a total rating for approximately 31/2 years immediately preceding his death, rather than for the required 10 continuous years.  Moreover, prior to the grant of service connection for PTSD, service connection was in effect for:  (i) a left knee disability, rated 30 percent for limitation of motion and 10 percent for instability; (ii) a right knee disability, rated 10 percent; (iii) a right hand disability, rated 10 percent; (iv) a right hip disability, rated 10 percent; and (v) varicose veins, a right inguinal repair, and residuals of an appendectomy, each rated zero percent.  Therefore, prior to April 14, 2005, the effective date of the 100 percent rating for his PTSD, his combined rating for these several other service-connected disabilities was only 60 percent.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).  In addition, there is no evidence or contention that he was a POW.

The appellant argues the Veteran's PTSD had been present for at least 10 years prior to his death.  And as proof of this, she points to Dr. V.U.'s November 2008 letter noting that a neuropsychological examination performed in January 1999 revealed phobias and symptoms indicative of PTSD.  In other words, the appellant claims the Veteran was "entitled to receive" a total rating at least 10 years before his death.  However, the phrase "entitled to receive" means that, at the time of his death, he had a service-connected disability rated totally disabling by VA but was not receiving compensation because he had applied for compensation but had not received total disability compensation due solely to CUE in a VA decision concerning the issue of disability evaluation or effective date.  See 38 C.F.R. § 3.22(b)(3).  Here, though, there is no specific contention that a rating decision promulgated during the Veteran's lifetime was clearly and unmistakably erroneous.  Previous determinations that are final and binding will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a). CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  And while the provisions of 38 C.F.R. § 3.22 do not preclude the appellant from arguing that prior rating decisions involved CUE, a claim of CUE has not been made in this case.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006) (an insufficient pleading of CUE should be dismissed, but the dismissal should be without prejudice to refilling).  


Therefore, given the fact that the Veteran was not evaluated as being totally disabled as a result of a service-connected disability or in receipt of a TDIU for 10 continuous years immediately preceding his death, was not rated as being totally disabled continuously for a period of no less than five years from the date of discharge from active duty, and was not a former POW who died after September 30, 1999, entitlement to DIC under 38 U.S.C.A. § 1318  is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

The Board thus finds that entitlement to DIC benefits under § 1318 is not warranted, and there is no doubt to be resolved in the appellant's favor.  See Gilbert, 1 Vet. App. at 53 (1990). 

ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied. 

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 also is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


